Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022has been entered.
 
	Status of Claims
-	Applicant’s Amendment filed May 16, 2022 is acknowledged.
-	Claim(s) 1 is/are amended
-	Claim(s) 1-16 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 was filed after the mailing date of the office action on March 16, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, U.S. Patent Publication No. 2021/0013289 in view of Chen et al, U.S. Patent Publication No. 20070210994, Bae et al, U.S. Patent Publication No. 6380688 and Koyama et al, U.S. Patent Publication No. 2001/0043168.
Consider claim 1, Li teaches a micro light-emitting diode (LED) display device, comprising: a display panel comprising a plurality of pixel group units (see Li figure 1, element P where for example each row may correspond to a group of pixels) arranged side by side along a first direction (where each row is arranged side by side in a vertical direction to form columns of pixels), wherein each of the pixel group units comprises a plurality of pixels extending in a second direction (see Li figure 1, element P where each row includes plural pixel extending horizontally), the first direction is different from the second direction; and 

connection structure 20, and the second electrode of the light emitting unit 10 is coupled to a second power line VSS); 

wherein, the display panel has a first side and a second side disposed in the second direction and opposite to each other, the first voltage is introduced into the display panel from the first side (see Li figure 1, element VDD), the second voltage is introduced into the display panel from the second side (see Li figure 1, element VSS), and a voltage bias between the first voltage and the second voltage is in positive correlation to a brightness of one of the connected pixels (see Li paragraph 0032-0035 where the connection portion is configured such that as for the light emitting units 10 in a same row, a changing trend of the first resistance of the first resistor R1 with respect to the distance L is opposite to a changing trend of the second resistance of the second resistor R2 with respect to the distance L (i.e., the second resistance of the second resistor R2 increases as the distance L increases, while a first resistance of a corresponding first resistor R1 decreases as the distance L increases), and difference in the sums, for respective light emitting units, of the first resistance of the first resistor R1 and a corresponding equivalent resistance may be reduced (e.g., the sums, for respective light emitting units, of the corresponding additional resistance and the corresponding equivalent resistance may be the same, that is, the difference between the sums may be reduced to 0). Therefore, difference in voltages resulting from different equivalent resistances between different light emitting units 10 and the second power line VSS may be compensated, so that difference in resistance of circuit branches provided with respective light emitting units in different pixels may be reduced or even eliminated, thereby reducing difference in current received by the light emitting units in different pixels, and uniformity of display luminance may be improved).

Li is silent regarding a driving circuit unit electrically connected to the display panel, wherein the driving circuit unit outputs a first voltage and a second voltage.  In the same field of endeavor, Chen teaches a driving circuit unit electrically connected to the display panel, wherein the driving circuit unit outputs a first voltage and a second voltage so as to facilitate driving a display using scan driving circuit, data driving circuit and appropriate voltages (see Chen figure 4, element 202 and paragraphs 0021-0022).  One of ordinary skill in the art would have been motivated to have modified Li to have a driving circuit so as to facilitate driving a display using scan driving circuit, data driving circuit and appropriate voltages using known techniques with predictable results.

Li does not illustrate arrangement of a plurality of scan lines through which a scan signal is outputted to the plurality of pixels of the plurality of pixel group units, arranged side by side along the second direction and extending along the first direction, wherein the plurality of scan lines are disposed between the first side and the second side.  Specifically, Li does not specify which direction gate lines and data lines are arranged with respect to VDD and VSS (see Li figure 1 notice that gate line and data line are not illustrated).  

Chen illustrates a plurality of scan lines through which a scan signal is outputted to the plurality of pixels of the plurality of pixel group units, arranged side by side along the second direction and extending along the first direction (see figure 4 reproduced below) 


    PNG
    media_image1.png
    886
    892
    media_image1.png
    Greyscale


However, Chen illustrates scan lines extending between Li’s first and second side without explicitly illustrating which direction gate lines and data lines are arranged with respect to VDD and VSS (see Chen figure 4 notice that VSS line and VDD line are not illustrated).    

In a related field of endeavor, Bae illustrates Vss lines and Vdd lines arranged side by side along a first direction with Vdd source arranged at a top side and Vss source arranged at a bottom side (see Bae figure 3 reproduced below).  One of ordinary skill in the art would have been motivated to have arranged VSS/VDD power sources and lines as disclosed by Bae so as to facilitate providing appropriate power to pixels using know techniques with predictable results.  It would have been an obvious to provide the recited arrangement for VSS/VDD of Bae with the device of Li/Chen, since has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).


    PNG
    media_image2.png
    626
    751
    media_image2.png
    Greyscale



Li is silent regarding wherein, the voltage bias between the first voltage and the second voltage of pixels adjacent to the first side is greater than that of pixels away from the first side, the voltage bias between the first voltage and the second voltage of pixels adjacent to the second side is greater than that of pixels away from the second side.  Li does indicate that voltage attenuation (IR drop) due to difference in resistance causes differences in voltages based on how close/far from a voltage source (see Li paragraphs 0033-0034, and 0039 where “the first power line VDD and the second power line VSS are respectively disposed at two sides of the display region AA in the first direction, both of the first power line VDD and the second power line VSS extend in the second direction, the first direction crosses the second direction, a voltage on the first power line VDD is sequentially supplied to each column of pixels in a direction from left side to right side of the pixel array, and a voltage on the second power line VSS is sequentially supplied to each column of pixels in a direction from right side to left side of the pixel array. In the case where the first power line VDD and the second power line VSS are respectively disposed at two sides of the display region AA in the first direction, the distance L between the light emitting unit 10 and the second power line VSS is the distance from the light emitting unit 10 to the second power line VSS in the first direction. In this case, the connection portion is provided between the anode of the light emitting unit 10 and the first power lines VDD, such that as for the light emitting units 10 in a same row, the changing trend of the first resistance of the first resistor R1 with respect to the distance L is opposite to the changing trend of the second resistance of the second resistor R2 with respect to the distance L, and the difference in sums, for respective light emitting units, of the first resistance of the first resistor R1 and the corresponding equivalent resistance may be reduced. Therefore, difference in voltages resulting from different equivalent resistances between different light emitting units 10 and the second power line VSS may be compensated, so that in different pixels, difference in resistance of the circuit branches provided with the light emitting units may be reduced or even eliminated, thereby reducing difference in current received by the light emitting units in different pixels (e.g., the sums, for respective light emitting units, of the additional resistance and equivalent resistance may be the same, that is, the difference between the sums may be reduced to 0), and the uniformity of display luminance is improved.)  

Further, Koyama teaches depending on the length of the wiring from the position of the external input terminal to the position of the power supply line of the pixel portion, the electric potential of the power supply line varies (see Koyama paragraphs 0032-0051 specifically for example paragraphs 0050-0051 where the potential drop with regard to a power supply line near the input portion (a in FIG. 24) is not so great, with regard to a power supply line far from the input portion (b in FIG. 24), since the length of the wiring is large, the potential drop caused due to the wiring resistance is large. Therefore, voltage applied to EL elements of pixels having TFTs for driving which are connected to the power supply line (b in FIG. 24) is lowered to deteriorate the quality of the image.).  Therefore, as best understood by Examiner in view of the teachings of Li and Koyama, the recited features would have been obvious due to potential drop from each side offsetting each other.

Consider claim 2, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 1 and further teaches wherein the first voltage is greater than the second voltage (see Li paragraph 0034 where first power line VDD is a high-level power line for providing a high-level signal, and the second power line VSS is a low-level power line for providing a low-level signal).

Consider claim 4, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 1 and further teaches wherein the first voltage (see Li figure 1, element VDD) is applied along the second direction to the pixels of each of the pixel group units (see Li figure 1 and paragraphs 0033-0035 where VDD is connected along horizontal rows of pixels).

Consider claim 5, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 4 and further teaches wherein the second voltage (see Li figure 1, element VSS) is applied along a direction opposite to the second direction to the pixels of each of the pixel group units (see Li figure 1 and paragraphs 0033-0036 where Vss is connected along horizontal rows of pixels).

Consider claim 6, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 1 and further teaches wherein the display panel further comprises a plurality of first connecting lines extending along the second direction, and the first voltage is applied to the pixel group units through the first connecting lines (see Li figure 1, where a plurality of connecting lines are illustrated within the display region AA along rows of pixels for supplying VDD to rows of pixels).

Consider claim 8, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 1 and further teaches wherein the display panel further comprises a plurality of second connecting lines extending along the second direction, and the second voltage is applied to the pixel group units through the second connecting lines along a direction opposite to the second direction (see Li figure 1, VSS, figure 2, element R2 and paragraphs 0033-0035 where the connection portion is configured such that as for the light emitting units 10 in a same row, a changing trend of the first resistance of the first resistor R1 with respect to the distance L is opposite to a changing trend of the second resistance of the second resistor R2 with respect to the distance L (i.e., the second resistance of the second resistor R2 increases as the distance L increases, while a first resistance of a corresponding first resistor R1 decreases as the distance L increases), and difference in the sums, for respective light emitting units, of the first resistance of the first resistor R1 and a corresponding equivalent resistance may be reduced (e.g., the sums, for respective light emitting units, of the corresponding additional resistance and the corresponding equivalent resistance may be the same, that is, the difference between the sums may be reduced to 0). Therefore, difference in voltages resulting from different equivalent resistances between different light emitting units 10 and the second power line VSS may be compensated, so that difference in resistance of circuit branches provided with respective light emitting units in different pixels may be reduced or even eliminated, thereby reducing difference in current received by the light emitting units in different pixels, and uniformity of display luminance may be improved.  Where elements R2 extend along each row to connect each pixel to VSS and paragraph 0036 where the second power line VSS is coupled to an end of the second electrode layer 11 through a plurality of signal lines).

Consider claim 9, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 8 and further teaches wherein one of the second connecting lines is disposed corresponding to one of the pixel group units (see Li figure 1, element VSS, figure 2, element R2 and paragraph 0036 where the second power line VSS is coupled to an end of the second electrode layer 11 through a plurality of signal lines).

Consider claim 10, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 8 and further teaches further comprising: at least one main trace arranged between the driving circuit unit (see Chen figure 4, element 202 and paragraphs 0021-0022) and the second connecting lines (see Li figure 1, element VSS, figure 2, element R2 and paragraph 0036 where the second power line VSS is coupled to an end of the second electrode layer 11 through a plurality of signal lines), 

wherein the second voltage is introduced into the display panel from the second side through the at least one main trace (see Li figure 1, element VSS where main trace lines are illustrated for each row of pixels from VSS).

Consider claim 11, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 10 and further teaches wherein the at least one main trace is connected to each of the second connecting lines (see Li figure 1, element VSS where main trace lines are illustrated for each row of pixels from VSS).

Consider claim 12, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 10 and further teaches wherein the micro LED display device comprises a plurality of the main traces (see Li figure 1, element VSS where main trace lines are illustrated for each row of pixels from VSS)., the pixel group units are divided into a plurality of zones in the first direction, and the main traces are disposed corresponding to the zones (see Li figure 1, element VSS where main trace lines are illustrated for each row of pixels from VSS).

Consider claim 13, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 12 and further teaches wherein each of the zones includes a plurality of the second connecting lines (see Li figure 1, element VSS, figure 2, element R2 and paragraph 0036 where the second power line VSS is coupled to an end of the second electrode layer 11 through a plurality of signal lines) and electrically connects to one of the main traces (see Li figure 1, element VSS where main trace lines are illustrated for each row of pixels from VSS).

Consider claim 14, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 10 and further teaches wherein the micro LED display device comprises a plurality of the main traces (see Li figure 1, element VSS where main trace lines are illustrated for each row of pixels from VSS), and the main traces are disposed corresponding to the second connecting lines (see Li figure 1, element VSS, figure 2, element R2 and paragraph 0036 where the second power line VSS is coupled to an end of the second electrode layer 11 through a plurality of signal lines).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, U.S. Patent Publication No. 2021/0013289, Chen et al, U.S. Patent Publication No. 20070210994, Bae et al, U.S. Patent Publication No. 6380688 and Koyama et al, U.S. Patent Publication No. 2001/0043168 in view of Sung et al, U.S. Patent Publication No. 20060289535.

Consider claim 3, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 1 and further teaches wherein the first voltage is a driving voltage of the pixel group units (see Li paragraph 0032 where driving voltages for pixels are provided by a high-level input terminal and a low-level input terminal).  Li is silent regarding the second voltage is a common voltage of the pixel group units.  

In the same field of endeavor, organic light emitting display, Sung teaches that an organic light emitting element of a pixel connected to a driving voltage corresponding to VDD and a common voltage (see Sung figure 6 and paragraphs 0065-0066, 0092 where organic light emitting element is connected to a common voltage Vcom and a driving voltage via a power supply line).  One of ordinary skill in the art, without inventive inspiration, would have readily recognize the low-level driving voltage of Li as corresponding to a common voltage since both VSS of Li and Vcom of Sung appear to be function equivalently to facilitate OLED functionality.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, U.S. Patent Publication No. 2021/0013289, Chen et al, U.S. Patent Publication No. 20070210994, Bae et al, U.S. Patent Publication No. 6380688 and Koyama et al, U.S. Patent Publication No. 2001/0043168 in view of Chaji, U.S. Patent Publication No. 2014/0160093.

Consider claim 7, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 6.  Li is silent regarding wherein one of the first connecting lines is disposed corresponding to one of the pixel group units.  In the same field of endeavor, organic light emitting display devices, Chaji teach having one voltage supply line connecting VDD to each row (see Chaji figure 1, element 26i-26n).  One of ordinary skill in the art would have been motivated to have modified Li with the teachings of Chaji to have one voltage supply line connecting each pixel in a row to VDD so as to supply VDD and reduce a number of connecting lines per row of pixels resulting in less complex circuitry.

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, U.S. Patent Publication No. 2021/0013289, Chen et al, U.S. Patent Publication No. 20070210994, Bae et al, U.S. Patent Publication No. 6380688 and Koyama et al, U.S. Patent Publication No. 2001/0043168 in view of Kwon, U.S. Patent Publication No. 20080158211.
Consider claim 15, Li as modified by Chen, Bae and Koyama teaches all the limitations of claim 1 and further teaches further comprising: a plurality of data lines (see Li figure 2, element DATA and paragraph 0041 where each pixel is coupled to data line), 

wherein the driving circuit unit (see Chen figure 4, element 202) comprises a data driving circuit (see Chen figure 4, element 206) and a power supply circuit (see Chen paragraph 0022 where driving circuit 202 is for providing a first voltage VSS and a second voltage VDD), the data driving circuit outputs a data signal to the pixel group units through the data lines, and the power supply circuit outputs the first voltage and the second voltage (see Chen paragraphs 0021-0022 where driving circuit 202 is for providing a first voltage VSS and a second voltage VDD and includes at least a data driving circuit 206 and a scan driving circuit 208. The data driving circuit 206 is for providing pixel voltages VDATA and the scan driving circuit 208 is for providing a first scan signal SCAN1 and a second scan signal SCAN2).

Li does not explicitly illustrate a plurality of data lines.  In the same field of endeavor, Kwon teaches a similar pixel structure for an OLED display having a plurality of data lines so as to facilitate application of data signals to each pixel (see Kwon figure 10, element D1-Dm and paragraphs 0126-0137. Notice that Li paragraphs 0040-0041 indicate that figure 2 does not show a write transistor).  One of ordinary skill in the art would have been motivated to have further modified Li with the teachings of Kwon to incorporate a plurality of data lines so as to facilitate application of data signals to each pixel using known techniques with predictable results.

Consider claim 16, Li as modified by Chen, Bae and Kwon teaches all the limitations of claim 15 and further teaches further comprising: wherein the driving circuit unit comprises a scan driving (see Li figure 2 and paragraph 0040-0041 where write transistor is provided for each pixel, Kwon figure 10, element S1-Sn and figure 11, element PT2 corresponding to a  write transistor; Chen figure 4, element 208, Kwon figure 10, element 600 scan driver and Bae figure 3, element 43) circuit electrically connected to the display panel and outputs a scan signal to the pixel group units through the scan lines (see Kwon paragraphs 0126-0137 specifically for example paragraph 0132 where scan driver 600 may supply a scan signal(s) to the organic light emitting display panel 500 so as to select respective pixel(s) P that is intended to be switched on and respective pixel(s) P that is intended to be switched off).
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Li is silent regarding wherein, the voltage bias between the first voltage and the second voltage of pixels adjacent to the first side is greater than that of pixels away from the first side, the voltage bias between the first voltage and the second voltage of pixels adjacent to the second side is greater than that of pixels away from the second side.  
However, Li does indicate that voltage attenuation (IR drop) due to difference in resistance causes differences in voltages based on how close/far from a voltage source (see Li paragraphs 0033-0034, and 0039 where “the first power line VDD and the second power line VSS are respectively disposed at two sides of the display region AA in the first direction, both of the first power line VDD and the second power line VSS extend in the second direction, the first direction crosses the second direction, a voltage on the first power line VDD is sequentially supplied to each column of pixels in a direction from left side to right side of the pixel array, and a voltage on the second power line VSS is sequentially supplied to each column of pixels in a direction from right side to left side of the pixel array. In the case where the first power line VDD and the second power line VSS are respectively disposed at two sides of the display region AA in the first direction, the distance L between the light emitting unit 10 and the second power line VSS is the distance from the light emitting unit 10 to the second power line VSS in the first direction. In this case, the connection portion is provided between the anode of the light emitting unit 10 and the first power lines VDD, such that as for the light emitting units 10 in a same row, the changing trend of the first resistance of the first resistor R1 with respect to the distance L is opposite to the changing trend of the second resistance of the second resistor R2 with respect to the distance L, and the difference in sums, for respective light emitting units, of the first resistance of the first resistor R1 and the corresponding equivalent resistance may be reduced. Therefore, difference in voltages resulting from different equivalent resistances between different light emitting units 10 and the second power line VSS may be compensated, so that in different pixels, difference in resistance of the circuit branches provided with the light emitting units may be reduced or even eliminated, thereby reducing difference in current received by the light emitting units in different pixels (e.g., the sums, for respective light emitting units, of the additional resistance and equivalent resistance may be the same, that is, the difference between the sums may be reduced to 0), and the uniformity of display luminance is improved.)  
Further, Koyama teaches depending on the length of the wiring from the position of the external input terminal to the position of the power supply line of the pixel portion, the electric potential of the power supply line varies (see Koyama paragraphs 0032-0051 specifically for example paragraphs 0050-0051 where the potential drop with regard to a power supply line near the input portion (a in FIG. 24) is not so great, with regard to a power supply line far from the input portion (b in FIG. 24), since the length of the wiring is large, the potential drop caused due to the wiring resistance is large. Therefore, voltage applied to EL elements of pixels having TFTs for driving which are connected to the power supply line (b in FIG. 24) is lowered to deteriorate the quality of the image.).  Therefore, as best understood by Examiner in view of the teachings of Li and Koyama, the recited features would have been obvious due to potential drop from each side offsetting each other.
Therefore, rejection of the claims is deemed proper.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Murai, U.S. Patent Publication No. 20020158993 (figure 1), Mizukoshi et al, U.S. Patent Publication No. 8416234 (figure 17A-17D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625